                                          Case 3:20-mj-70917-MAG Document 6 Filed 12/04/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                            Case No. 20-mj-70917-MAG-1 (SK)
                                   8                   Plaintiff,
                                                                                         *SEALED*
                                   9            v.
                                                                                         ORDER REQUIRING RESPONSE
                                  10     GABUEVA,
                                  11                   Defendant.                        Regarding Docket Nos. 5
                                  12          The Court has received the Motion to Intervene and Unseal filed by third party Eugene
Northern District of California
 United States District Court




                                  13   Volokh. The Government may respond to the motion by December 11, 2020. No reply is
                                  14   permitted. A copy of this order may be provided to Eugene Volokh.

                                  15          IT IS SO ORDERED.

                                  16   Dated: December 4, 2020

                                  17                                                 ______________________________________
                                                                                     SALLIE KIM
                                  18                                                 United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
